DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on October 27, 2022, were received. None of the Claims have been amended, cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-13 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 27, 2022.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted October 27, 2022, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-8 and 12-13 under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 201 7-123212 A) in view of Sohn et al. (US 2016/0006070 A1) (hereinafter Sohn ‘070), and in further view of Sohn (US 2011/0171521 A1) (hereinafter Sohn ‘521), has been overcome based on the arguments presented on pages 2-7 of the Remarks dated October 27, 2022.

6.	The rejection of Claims 9 and 11 under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 201 7-123212 A) in view of Sohn et al. (US 2016/0006070 A1) (hereinafter Sohn ‘070), and in further view of Sohn (US 2011/0171521 A1) (hereinafter Sohn ‘521), as applied to Claims 1-8 and 12-13, and in further view of Jo et al. (US 2017/0309871 A1), has been overcome based on the arguments presented on pages 2-7 of the Remarks dated October 27, 2022.

7.	The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 201 7-123212 A) in view of Sohn et al. (US 2016/0006070 A1) (hereinafter Sohn ‘070), and in further view of Sohn (US 2011/0171521 A1) (hereinafter Sohn ‘521), and Jo et al. (US 2017/0309871 A1), as applied to Claims 9 and 11, and in further view of Kim et al. (US 2018/0083311 A1), has been overcome based on the arguments presented on pages 2-7 of the Remarks dated October 27, 2022.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0156564 A1) in view of Lim et al. (US 2017/0194606 A1).
With regard to Claims 1 and 3, Kim et al. disclose in Figures 1 and 6, a jelly-roll type of electrode assembly (100/500) in which a negative electrode sheet (140/540), a positive electrode sheet (130/530), and a separation membrane (150/550) interposed between the negative electrode sheet (140/540) and the positive electrode sheet (130/530) are wound together, the electrode assembly (100/500) further comprising: at least one electrode tab (146/546, 136/536) attached to the negative electrode sheet (140/540) or the positive electrode sheet (130/530) and at least a portion thereof extending outside of the negative electrode sheet (140/540) or the positive electrode sheet (130/530); and a heat radiation tape, called insulation plates (525/527) adhered to the at least one electrode tab (546/536), wherein the at least one electrode tab (546/536) to which the heat radiation tape (525/527) is adhered is positioned between a center part of the wound electrode assembly (100/500) and an external circumferential surface of the wound electrode assembly (100/500), or on the external circumferential surface of the wound electrode assembly (100/500), wherein each of the negative electrode sheet (140/540) and the positive electrode sheet (130/530) has a portion coated with an active material (144) and an uncoated portion (143) not having an active material and the at least one electrode tab (146/546, 136/536) is attached to the uncoated portion (143) of the negative electrode sheet (140/540) or the uncoated portion of the positive electrode sheet (130/530), wherein the heat radiation tape (525/527) contacts the uncoated portion (143) of the negative electrode sheet (140/540) or the uncoated portion (143) of the positive electrode sheet (130/530) to which the at least one electrode tab (146/546, 136/536) is attached (paragraphs 0051-0055 and 0063-0064; See Figures).  Kim et al. do not specifically disclose wherein the heat radiation tape includes a heat diffusion layer, and wherein the heat diffusion layer comprises at least one selected from the group consisting of graphite and a metal foil. 
Lim et al. disclose a pouch-type secondary battery (100) including an electrode assembly (120), electrode leads (130, 140), a pouch-type battery case (150) and a tape (160), considered to be a heat radiation tape (paragraph 0038).  Lim et al. disclose wherein the tape (160), considered to be a heat radiation tape, includes a heat diffusion layer, or a metal foil layer (160b), and wherein the heat diffusion layer (160b) comprises at least one selected from the group consisting of metal foil, preferably aluminum foil (Claim 3) (paragraphs 0038, 0055, 0069-0077). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the heat radiation tape of Kim et al. to comprise a heat radiation tape including a heat diffusion layer, and wherein the heat diffusion layer comprises at least one selected from the group consisting of graphite and a metal foil, because Lim et al. teach that this particular tape configuration blocks impurities such as external air, moisture or the like, improves degradation of each edge portion of the battery assembly, and has excellent insulation characteristics (paragraph 0077). 
	With regard to Claim 2, because Claim 1 is met by the heat diffusion layer of Lim et al. being made of metal foil, then a claim/limitation that further limits the alternative species which is not taught by the prior art, i.e. graphite, is not required to be met.
	With regard to Claim 4, Kim et al. disclose in Figure 6, wherein an adhesion area of the heat radiation tape (525/527) is larger than an attachment area of the at least one electrode tab (546/536) (paragraphs 0063-0064; See Figure 6). 
	With regard to Claim 5, Kim et al. disclose in Figure 6, wherein a region corresponding to the adhesion area of the heat radiation tape (525/527) includes a region corresponding to the attachment area of the at least one electrode tab (546/536) (paragraphs 0063-0064; See Figure 6). 
With regard to Claim 6, Lim et al. disclose wherein the heat radiation tape (160) further includes an adhesive layer (160a), and the adhesive layer (160a) is disposed between the at least one electrode tab, called a terminal (155), and the heat diffusion layer (160b) and between the negative electrode sheet (130) or the positive electrode sheet (140) and the heat diffusion layer (160b) (paragraphs 0069-0071). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the heat radiation tape of Kim et al. to comprise a heat radiation tape including a heat diffusion layer, and wherein the heat diffusion layer comprises the heat radiation further including an adhesive layer, wherein the adhesive layer is disposed between the at least one electrode tab and the heat diffusion layer and between the negative electrode sheet or the positive electrode sheet and the heat diffusion layer, because Lim et al. teach that this particular tape configuration blocks impurities such as external air, moisture or the like, improves degradation of each edge portion of the battery assembly, and has excellent insulation characteristics (paragraph 0077). 
With regard to Claim 7, Lim et al. disclose wherein the heat radiation tape (160) further includes an adhesive layer (160a), the adhesive layer (160a) is disposed between the negative electrode sheet (130) or positive electrode sheet (140) and the heat diffusion layer (160b), and at least a portion of the at least one electrode tab (155) is in direct contact with the heat diffusion layer (160b) (paragraphs 0069-0071). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the heat radiation tape of Kim et al. to comprise a heat radiation tape including a heat diffusion layer, and wherein the heat diffusion layer comprises the heat radiation further including an adhesive layer, wherein the adhesive layer is disposed between the at least one electrode tab and the heat diffusion layer and between the negative electrode sheet or the positive electrode sheet and the heat diffusion layer, because Lim et al. teach that this particular tape configuration blocks impurities such as external air, moisture or the like, improves degradation of each edge portion of the battery assembly, and has excellent insulation characteristics (paragraph 0077). 
	With regard to Claim 8, Lim et al. disclose wherein the adhesive layer (160a) and the metal foil layer (160b), considered the heat diffusion layer, each have a thickness of from 5 to 100 µm (paragraph 0072), which reads on the claimed limitation of a thickness of the heat diffusion layer being between 17 µm to 1 mm. 
With regard to Claims 9 and 10, Lim et al. disclose in Figure 8, wherein the heat radiation tape (160) further includes an adhesive layer (160a) and a base layer (160c), and the heat diffusion layer (160b) is disposed between the adhesive layer (160a) and the base layer (160c) (paragraph 0069), and wherein the base layer (160c) comprises at least one selected from the group consisting of polyethylene terephthalate (paragraph 0071). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the heat radiation tape of Kim et al. to comprise the heat radiation tape further including an adhesive layer and a base layer, wherein the heat diffusion layer is disposed between the adhesive layer and the base layer, and wherein the base layer comprises at least one selected from the group consisting of polyimide and polyethylene terephthalate, because Lim et al. teach that this particular tape configuration blocks impurities such as external air, moisture or the like, improves degradation of each edge portion of the battery assembly, and has excellent insulation characteristics (paragraph 0077). 
	With regard to Claim 11, Lim et al. disclose wherein the adhesive layer (160a) and the metal foil layer (160b), considered the heat diffusion layer, each have a thickness of from 5 to 100 µm (paragraph 0072), which reads on the claimed limitation of a thickness of the adhesive layer being between 5 µm to 25 µm. Lim et al. do not specifically disclose wherein a thickness of the base layer is from 5 µm to 25 µm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the base layer to have a thickness of from 5 µm to 25 µm, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 12, Kim et al. disclose a rechargeable battery comprising the electrode assembly noted above (paragraph 0048). 
	With regard to Claim 13, Kim et al. disclose in Figure 4, wherein the at least one electrode tab (146/546, 136/536) includes: a negative electrode tab (146/546) connected to the negative electrode sheet (140/540); and a positive electrode tab (136/536) connected to the positive electrode sheet (130/530), the positive electrode tab (136/536) is positioned between the center part of the wound electrode assembly (100/500) and the external circumferential surface of the wound electrode assembly (100/500), and the negative electrode tab (146/546) is positioned on the external circumferential surface of the wound electrode assembly (100/500) (paragraphs 0051-0052). Figure 4 of Kim et al. show the positive electrode tab (136/536) is positioned on the external circumferential surface of the wound electrode assembly (100/500), and the negative electrode tab (146/546) is positioned (100/500) between the center part of the wound electrode assembly (100/500) and the external circumferential surface of the wound electrode assembly (100/500), however, Kim et al. teach that the first electrode plate (140) can also be a positive electrode plate having positive electrode terminal (146), and the second electrode plate (130) can be a negative electrode plate having a negative electrode terminal (136) (paragraph 0051), which would meet the claimed limitations.
	

Response to Arguments
11.	Applicant’s arguments, see pages 2-7, filed October 27, 2022, with respect to the rejection(s) of Claims 1-8 and 12-13 under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 201 7-123212 A) in view of Sohn et al. (US 2016/0006070 A1) (hereinafter Sohn ‘070), and in further view of Sohn (US 2011/0171521 A1) (hereinafter Sohn ‘521), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2012/0156564 A1) in view of Kim et al. (US 2017/0194606 A1).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725